Title: To George Washington from George Walker, 5 August 1799
From: Walker, George
To: Washington, George



Sir
Washington City August 5th 1799

Being informed Sometime ago, that a Copy of a letter wrote to you by Doctor Thornton in May last, respecting the division of Some Squares on my ground in this City, with your reply to it, had been read by many in Georgetown, I had the curiosity to procure copies of these letters, with Dr Thornton’s protest on the Same Subject; all of which, are now before me—The whole design of Dr Thorntons protest, and his letter to you, is apparently intended,

to impress upon your mind, as well as all others who have read them, that I am disposed to be Singularly troublesome to the Commissioners, by making requests that no other proprietor has asked or obtained.
In order to refute this groundless Charge, I was at the trouble of procuring from the Commissioners division Books, (by their permission) a list of Squares divided and recorded, which do not appear in the Engraved plan of this City.
This list I have now inclosed you for your better information on the Subject, and when you have perused it, will thank you to give it to Mr T. Peter to be returned to me—All the Squares in the inclosed list, So far as I can learn, were laid out, platted, and presented to the respective proprietors by the Commissioners, for division, without the necessity of request, or “Contending”—and I never heard that any opposition was made to their division by any of the Commissioners—Thus far I can assert, that the Squares belonging to me in the inclosed list, divided on the 5th of Septr 1795, were produced to me for division at that time, along with many others, without any request from me, or oppos[it]ion to them by Dr Thornton, as you will See his name to the division of them.
Doctor Thornton begins his letter to you by Saying that the Commissioners were “exceedingly Urged” by me to divide the Squares they divided with me on the 22d of May last. From your knowledge of Messrs Scott and Whites Characters, possessing a full recollection of their past transactions as Commissioners, you cannot believe Sir, that they would require to be “urged” to execute a duty to one proprietor, which for Some years past they have been in the practice of granting to all others who had Similar Claims; as you will See by the inclosed list—By what means Dr Thornton has contrived to forget, that he himself has been in the constant practice of Signing Squares not in the Engraved plan, without protest or oppos[it]ion, I am at a loss to know—In your reply to Dr Thornton, you Seem to consider the Engraved plan as a Standard—So far no doubt it ought to be considered, in regard to the places pointed out in it for the public buildings, and principal public areas—But you no doubt recalled Sir, that the Engraved plan was drawn by Mr Ellicott in Philada (I believe from Scanty Materials,) after the late Commissioners and Major L’Infant had parted—When however Mr Ellicott came to apply this plan to the ground

intended for the City, he found the mensuration did not Suit a plan drawn upon So Small a Scale—hence it became necessary, in many instances, to draw the rectangular Streets, much farther from one another, than they appeared upon the Engraved plan—consequently, a great number of valuable Squares were found to intervene, which have been inserted by the concurrence of Dr Thornton, in order, to keep up the regularity of the City. Had these Squares been left out, (which the proprietors would not have Submitted to,) they would have left unmeaning and irregular vacancies. For instance, while Square No. 915 in the Engraved plan, and on my ground, is only 7,500 Square feet in content, with its accute points run out to the full extent—Yet Square South of 915 (not in the Engraved plan,) contains near 50,000 Square feet—If therefore either of these Squares were to be left out, it certainly ought to be the one in the Engraved plan.
Doctor Thornton Seems to think that these intervening Squares will be occupied as Stables or greater nuisances—This proves that he is not acquanted with the occupation of property in great Cities, where at least three fourths of the front on the lower floors is occupied by Stores of all kinds, Compting houses, offices, and other places of public business; while Stables, and the nuisances alluded to, are always put upon the back part of large lots—besides, every one knows, that a corner Lot, which has no room for back buildings, is always double the value of the deep lots in the middle of the Square—Merchants generally have their Stores, Warehouses, and compting rooms, in the most public parts of a City; while their dwelling houses, are in a more retired Situation—Hence therefore, these Small Squares, will be extremely valuable, as Retail Stores, and other places of public business, which do not require much back ground—and when rounded off at the accute points, in a Semicircular manner, they will keep up the regularity of the City, and prevent disgusting triangular open Spaces—In the inclosed list, you will See that Dr Thornton has Signed Several Squares which do not contain a Standard lot, while Square North of Sqr. No. 507 Signed by him, does not contain half a Standard Lot, by 533 Sqr. feet. Dr Thornton informs you that the whole content of the Squares not in the Engraved plan, only amounts to 381,683 Sqr. feet—The content of the Squares in the inclosed list is 3,370,568 Sqr. feet, and there are 54 others, which at the Same rate, will make 1,629432 Sqr. feet more—in all four Millions Sqr.

feet—This Shews that he was not acquanted with the Subject—The Squares belonging to me, divided on the 22d of May last, are upwards of 100,000 Square feet, and while the greatest part of them, are Sixteen and twenty thousand Sqr. feet, none of them are less than Seven thousand. Doctr Thornton complains that I alone, and Singularly, from all other proprietors, would not accept of £25 per Acre, for what is now worth £1600 pr acre—For what reason he Should expect I ought to be less attached to my own interest than other proprietors, I am at a loss to know—He also complains that I would not wait till the opinion of the President of the unitted States was known on that Subject—My reason was, that the President not having proper means of information, would turn the matter back to the Commissioners; therefore did not think it necessary to trouble him on the occasion.
While Dr Thornton is labouring under the apprehension of nuisances, he allots Some of these Squares for Infirmaries the greatest nuisance that can be introduced into a City—What kind of Temples we are to have in this City, or to what Gods or Goddesses they are to be dedicated, I have not yet learned.
Upon the whole Sir, you must be Sensible, that it is extremely aggravating for me, to be So obstinately opposed in procuring what all others have peaceably obtained—and when you Shall have compared Dr Thorntons protest and letter to you, with the inclosed list, you will be able to Judge, whether his opposition on this Occasion, accords with that impartiality—knowledge of duty—and recollection of past Actions—expected of a Commissioner of the City of Washington—With great respect I have the honour to be Sir Your Most Obt and Humle Servant

George Walker


P.S. Should you have an opty will be happy if you Shew this letter to Dr Thornton and the other Commissioners for their information. G.W[alker]
N.B. The Inclosed List contains 76 Squares 73 of which are Signed by Dr Thornton. G.W[alker]

